DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2006/0220981 A1 (“Murai”) and US 2014/0160157 A1 (“Poulos”).
Regarding claim 17, Chen teaches a system (Abstract), comprising:
an electronic device having a first electronic device housing (Fig. 1 at 102), first electronic device components in the housing (Fig. 4 at 402), and optical markers on the first electronic device housing ([49]); and
a head-mounted device having a second electronic device housing (Fig. 1 at 100), second control circuitry (Fig. 4 at 400) in the second electronic device housing, and a sensor ([21], [46], [51]), wherein the second control circuitry is configured to:
gather information on the optical markers with the sensor ([21], [46], [51]); and
determine a location of the electronic device by analyzing the gathered information on the optical markers ([51]).
Chen does not expressly teach wherein the optical markers comprise a textured surface having individual angled surfaces. However, Murai teaches wherein optical markers comprise a textured surface having individual angled surfaces ([19], [36]). The suggestion to modify the teaching of Chen by the teaching of Murai is provided by Poulos, which teaches that an optical marker includes a retroreflective layer ([80]). Note that Chen teaches an IR marker for reflecting infrared light from an IR emitter, while Poulos teaches an IR retroreflective marker. Further note that Murai teaches placing an optical marker on electronic devices (Fig. 1). The motivation is to reduce light scattering at the optical marker. Thus, before the effective filing date of the current application, the combination of Chen, Murai, and Poulos would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the optical markers comprise a textured surface having individual angled surfaces.
Regarding claim 18, Poulos further teaches that an optical marker includes a retroreflective layer ([80]). In addition, Murai teaches that an optical marker includes a retroreflector coating ([19], [35]). Thus, the combination of Chen, Murai, and Poulos would have rendered obvious to one of ordinary skill in the art, before the effective filing date of the current application, wherein the mixed reality system optical markers include a retroreflector coating.
Regarding claim 19, Chen further teaches wherein the head-mounted device comprises a display (Abstract) and the second control circuitry is configured to drive the display to display information that overlaps the first electronic device housing based on the determined location ([73], [75], [77]-[78]).
Claim 19 is rejected in the alternative under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2006/0220981 A1 (“Murai”) and US 2014/0160157 A1 (“Poulos”) as applied to claim 18 above, and further in view of Lee et al., “Using a Mobile Device as an Interface Tool for HMD-based AR Applications” (“Lee”).
Regarding claim 19, Chen further teaches wherein the head-mounted device comprises a display (Abstract). Chen does not expressly teach that the second control circuitry is configured to drive the display to display information that overlaps the first electronic device housing based on the determined location, in a blended visual manner. However, Lee teaches that control circuitry is configured to drive the display to display information that overlaps the first electronic device housing based on the determined location, in a blended visual manner (Fig. 5, 6). The suggestion to modify the teaching of Chen by the teaching of Lee is present as both teach augmented reality display systems. Further suggestion is provided by Chen, which teaches that both physical and virtual markers may be used together ([51]). The motivation is to provide additional applications for the user. Thus, before the effective filing date of the current application, the combination of Chen, Murai, Poulos, and Lee would have rendered obvious, to one of ordinary skill in the art, the limitation that the second control circuitry is configured to drive the display to display information that overlaps the first electronic device housing based on the determined location.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011553 A1 (“Chen” et al.) in view of US 2006/0220981 A1 (“Murai”), US 2014/0160157 A1 (“Poulos”), and Lee et al., “Using a Mobile Device as an Interface Tool for HMD-based AR Applications” (“Lee”) as applied to claim 19 above, and further in view of US 2017/0249726 A1 (“Rochford”).
Regarding claim 20, Chen further teaches wherein the optical markers are configured to provide the sensor with information on orientation of the electronic device ([51]). Lee further teaches wherein control circuitry is configured to adjust the displayed information based on the size and the orientation of the electronic device (Figs. 5, 6). Chen and Lee do not expressly teach wherein the optical markers are configured to provide the sensor with information on size of the first electronic device. However, Rochford teaches wherein the optical markers are configured to provide the sensor with information on size of a target object ([89], [120]). The suggestion to modify the teaching of Chen by the teaching of Rochford is present as both teach using markers to aid in optical tracking, and the target object of Rochford is analogous to the first electronic device of Chen. The motivation is to convey additional information about the device. Thus, before the effective filing date of the current application, the combination of Chen, Murai, Poulos, Lee, and Rochford would have rendered obvious, to one of ordinary skill in the art, the limitation wherein the optical markers are configured to provide the sensor with information on size and orientation of the electronic device and wherein the second control circuitry is configured to adjust the displayed information based on the size and the orientation of the electronic device.
Allowable Subject Matter
Claims 1-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant’s arguments do not apply in view of the secondary reference Murai, as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692